              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MISSOURI
                       WESTERN DIVISION

                                           )
  THERESA TAYLOR,                          )
                                           )
        Plaintiff,                         )
                                           )
  v.                                       )      Case No. 4:20-cv-00834
                                           )
                                           )
  DON WAGNER, et al.,                      )
                                           )
         Defendants.                       )

                          PROTECTIVE ORDER


       The disclosures and discovery in this case will involve production of

confidential information and materials.        The parties agree that any such

confidential information and materials shall not be made public, or otherwise

disseminated, except as set forth in this Protective Order.

       Based on the agreement of the parties and the Joint Motion to Enter

Stipulated Protective Order regarding the need to preserve the confidentiality

of certain types of information, materials, and documents that may be

requested or otherwise disclosed in this litigation, and also to preserve

privilege and work product protection with respect to information, materials,

and documents that may be inadvertently produced in discovery in this

lawsuit, the Court finds that good cause exists for issuance of a Protective



                                    1 14-1 Filed 03/10/21 Page 1 of 5
       Case 4:20-cv-00834-DGK Document
Order in this lawsuit pursuant to Fed. R. Civ. P. 26(c) and, upon due

consideration, the motion is hereby GRANTED.

       IT IS HEREBY ORDERED THAT:

       As used in this Order, CONFIDENTIAL MATERIAL shall mean and

refer to any documents or things discovered through the course of or used in

this litigation that the producing party deems to contain CONFIDENTIAL

MATERIAL and marks or designates as CONFIDENTIAL. To the extent it

is   practical   to   do   so,   the   designating   party   must   designate   as

CONFIDENTIAL only those parts of the material, documents, items, or oral

or written communications that would qualify as confidential information, so

that other portions of the material, documents, items, or communications for

which protection is not warranted are not swept unjustifiably within the ambit

of this Order.

           Any party may object to the designation of materials as

CONFIDENTIAL within 60 days of receipt of the materials, and the parties

shall try to resolve any issues regarding confidentiality informally before the

issue is presented to the Court. If the dispute cannot be resolved informally,

it shall be the obligation of the party challenging the designation to file an

appropriate motion requesting that the Court determine whether the

information should be subject to the terms of this Order.




                                    2 14-1 Filed 03/10/21 Page 2 of 5
       Case 4:20-cv-00834-DGK Document
      All CONFIDENTIAL MATERIAL shall be retained only in the custody

of the respective counsel of record, who shall be responsible for restricting

disclosure in accordance with the provisions of this Order.

      Access to CONFIDENTIAL MATERIAL shall be limited to counsel of

record for the respective parties to this action and regular employees and law

clerks of said counsel who are assisting in this litigation, expert witnesses

identified by any party, consulting experts of any party, witnesses and parties

in this litigation, court reporters, videographers, mediators, and appropriate

court personnel in the regular course of litigation. Nothing in this paragraph

allows for any party to disclose publicly past or present Kansas City Police

Department (“KCPD”) employees and/or the Board of Police Commissioners

(“BOPC”) members’ home address, social security number, non-work telephone

number, medical information, or any other personal information about KCPD,

the BOPC and/or their employees.

      Disclosure of the CONFIDENTIAL MATERIAL to the parties of this

litigation and/or to any other persons other than counsel of record in

accordance with the terms of this Protective Order must be accompanied by a

copy of this Protective Order, and counsel must inform said person(s) of the

terms of this Protective Order, and said person(s) agrees to be bound by its

terms.

      If any third-party subpoena seeks to compel production of any


                                      3 14-1 Filed 03/10/21 Page 3 of 5
         Case 4:20-cv-00834-DGK Document
CONFIDENTIAL MATERIAL from the party who has received it under the

terms of this Order, the party who received such subpoena or who is sought to

be compelled to produce shall immediately give notice to the other parties of

this action, and give the other parties an opportunity to intervene in such

action to make objections regarding the subpoena or request to compel

production. NO confidential documents or information can be produced unless

and until another court orders production of such CONFIDENTIAL

MATERIAL over any objections from any party to this case.

      If it becomes necessary to submit CONFIDENTIAL MATERIAL to the

Court in connection with any filings or proceedings in this litigation, the party

using it shall move the Court to file such CONFIDENTIAL MATERIAL

under seal with the Clerk of the Court.

      Counsel shall promptly report any breach of the provisions of this Order

to the Court and all counsel of record. Upon discovery of any breach, counsel

shall immediately take appropriate action to cure the violation and retrieve

any CONFIDENTIAL MATERIAL (both in hard form and electronic form)

that may have been disclosed to persons not authorized by this Order to receive

it.

      Nothing in this Order shall be construed to restrict the use or disclosure

of any documents which a party or non-party shall have acquired from




                                   4 14-1 Filed 03/10/21 Page 4 of 5
      Case 4:20-cv-00834-DGK Document
independent sources.

     Upon final conclusion of this litigation, including all appeals, counsel to

whom CONFIDENTIAL MATERIAL has been disclosed shall return such

CONFIDENTIAL MATERIAL, (and all copies thereof and all other papers

containing such CONFIDENTIAL MATERIAL) to the party which produced

it, or take measures to destroy copies of said CONFIDENTIAL MATERIAL.

IT IS SO ORDERED.



GREG KAYS, JUDGE
UNITED STATES DISTRICT COURT

DATED: March ___, 2021




                                   5 14-1 Filed 03/10/21 Page 5 of 5
      Case 4:20-cv-00834-DGK Document
